Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 1 of 58 PageID #: 2505
                           JEROME BAUMGARTNER 12/19/2018
                                                                             Page 1


       1                  IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
       2                           EASTERN DIVISION
       3
       4
       5
       6    MALEEHA AHMAD, et al.,                          )
                                                            )
       7          Plaintiffs,                               )
                                                            ) Cause No.
       8    vs.                                             ) 4:17-cv-2455-CDP
                                                            )
       9    CITY OF ST. LOUIS, MISSOURI,                    )
                                                            )
      10          Defendant.                                )
      11
      12
      13
      14
      15                    DEPOSITION OF JEROME BAUMGARTNER
                            Taken on behalf of the Plaintiff
      16                           December 19th, 2018
      17
      18
      19               Jamie Jo Kinder, CCR 842, CSR 084.003306
      20
      21
      22
      23
      24
      25
                                                               Exhibit T



                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 2 of 58 PageID #: 2506
                           JEROME BAUMGARTNER 12/19/2018
                                                                             Page 2


       1                                       I N D E X
       2                                                            Page
       3                                      EXAMINATION
       4    QUESTIONS BY MS. STEFFAN                                   5
       5    QUESTIONS BY MS. DUNCAN                                  42
       6    QUESTIONS BY MS. STEFFAN                                 42
       7                                       EXHIBITS
       8    Baumgartner Deposition Exhibit 1                         13
       9    Baumgartner Deposition Exhibit 2                         29
      10
      11
      12
      13
      14
      15                      (Exhibit retained by the Reporter.)
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 3 of 58 PageID #: 2507
                            JEROME BAUMGARTNER 12/19/2018
                                                                             Page 3

       1                    IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
       2                             EASTERN DIVISION

       3

       4      MALEEHA AHMAD, et al.,                      )
                                                          )
       5            Plaintiffs,                           )
                                                          ) Cause No.
       6      vs.                                         ) 4:17-cv-2455-CDP
                                                          )
       7      CITY OF ST. LOUIS, MISSOURI,                )
                                                          )
       8            Defendant.                            )

       9

      10                         DEPOSITION OF WITNESS, JEROME BAUMGARTNER,

      11      produced, sworn, and examined on the 19th day of December,

      12      2018, between the hours of 1:22 o'clock in the afternoon

      13      and 2:31 o'clock in the forenoon of that day, at St. Louis

      14      City Hall, 1200 Market, Room 314, St. Louis, MO, before

      15      Jamie Jo Kinder, Missouri CCR 842, Illinois CSR 084-00306,

      16      a Certified Court Reporter within and for the State of

      17      Missouri, in a certain cause now pending before the United

      18      States District Court, Eastern District of Missouri,

      19      Eastern Division, wherein MALEEHA AHMAD, et al., are the

      20      Plaintiffs, and CITY OF ST. LOUIS, MISSOURI is the

      21      Defendant.

      22

      23

      24

      25




                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376          Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 4 of 58 PageID #: 2508
                           JEROME BAUMGARTNER 12/19/2018
                                                                             Page 4


       1                               A P P E A R A N C E S
       2                  For the Plaintiffs:
       3                  Ms. Jessie Steffan
                          AMERICAN CIVIL LIBERTIES UNION OF MISSOURI
       4                  906 Olive Street, Suite 1130
                          St. Louis, MO 63101
       5                  (314) 669-3420
                          arothert@aclu-mo.org
       6
       7
       8                  For the Defendant:
       9                  Ms. Abby Duncan
                          St. Louis City Counselor's Office
      10                  1200 Market, City Hall, Room 314
                          St. Louis, MO 63103
      11
      12
      13       The Court Reporter:
      14       Ms. Jamie Jo Kinder, CCR, CSR
               ALARIS LITIGATION SERVICES
      15       711 North Eleventh Street
               St. Louis, MO 63101
      16       (800) 280-3376
               www.alaris.us
      17       transcripts@alarislitigation.com
      18
      19
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 5 of 58 PageID #: 2509
                             JEROME BAUMGARTNER 12/19/2018
                                                                             Page 5

       1                   (Deposition commenced at 1:22 p.m.)

       2               IT IS HEREBY STIPULATED AND AGREED, by and between

       3      counsel for Plaintiffs and counsel for Defendant, that the

       4      deposition of JEROME BAUMGARTNER may be taken in shorthand

       5      by Jamie Jo Kinder, CCR, CSR, a notary public and shorthand

       6      reporter, and afterwards transcribed into typewriting; and

       7      the signature of the witness is expressly reserved.

       8                                 * * * * *

       9                            JEROME BAUMGARTNER,

      10      of lawful age, being produced, sworn and examined on

      11      behalf of the Plaintiffs, deposes and says:

      12                                EXAMINATION

      13      QUESTIONS BY MS. STEFFAN:

      14               Q     Good afternoon, Mr. Baumgartner.

      15               A     Hello.

      16               Q     I introduced myself earlier, but I'm Jessie

      17      Steffan.     I'm one of the plaintiffs' attorneys, which is

      18      Ahmad versus the City of St. Louis.       I'm going to ask you

      19      to state and spell your name for the record?

      20               A     Jerome, J-E-R-O-M-E, Baumgartner,

      21      B-A-U-M-G-A-R-T-N-E-R.

      22               Q     Have you been deposed previously?

      23               A     For this case?

      24               Q     For any case.

      25               A     Yes.




                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 6 of 58 PageID #: 2510
                            JEROME BAUMGARTNER 12/19/2018
                                                                             Page 6

       1               Q    So you generally understand how a deposition

       2      works?

       3               A    Yes.

       4               Q    I'll go over a couple of quick ground rules.

       5      Let's try not to talk over one another so that the court

       6      reporter can take down a record, and when you're answering

       7      I would ask for you to answer verbally, so yes or no rather

       8      than saying uh-huh or shaking your head.       If you don't

       9      understand a question that I have asked, please ask me to

      10      clarify, otherwise if you respond I'll assume that you

      11      understood the question; is that fair?

      12               A    Okay.

      13               Q    We probably won't be here long enough to take

      14      a break, but if you need to take a break, that's fine.          If

      15      there is a question hanging out in the air, I would ask

      16      that you respond to that question before we go on a break.

      17      Do you understand?

      18               A    Yes.

      19               Q    Have you taken any medication, drugs or

      20      alcohol today that would affect your ability to testify

      21      truthfully or to remember things?

      22               A    No.

      23               Q    What did you do to prepare for this

      24      deposition?

      25               A    Just looked over the documents that were a




                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 7 of 58 PageID #: 2511
                            JEROME BAUMGARTNER 12/19/2018
                                                                             Page 7

       1      part of the declaration that I signed several months ago.

       2               Q    Other than that, did you do anything to

       3      prepare?

       4               A    No.

       5               Q    Did you talk to anyone in preparation for this

       6      deposition?

       7               A    Just spoke with --

       8                    MS. DUNCAN:    Other than counsel?

       9               Q    (By Ms. Steffan) Other than your attorney,

      10      yes.

      11               A    No.

      12               Q    How old are you?

      13               A    44.

      14               Q    And what is your position with the police

      15      department?

      16               A    Manager of planning and research.

      17               Q    Is that the same position that you held during

      18      the events at issue in this case in September of 2017?

      19               A    Yes.

      20               Q    What is your educational background?

      21               A    Doctorate in psychology, master of legal

      22      studies, both from the University of Nebraska.

      23               Q    Are you from Missouri originally?

      24               A    Yes.

      25               Q    So I understand, you're not a commissioned




                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 8 of 58 PageID #: 2512
                            JEROME BAUMGARTNER 12/19/2018
                                                                             Page 8

       1      officer; is that correct?

       2               A    Correct.

       3               Q    You're a civilian employee of the police

       4      department?

       5               A    Yes.

       6               Q    When did you begin your employment with the

       7      police department?

       8               A    July of 2005.

       9               Q    Have you worked there continuously since then?

      10               A    Yes.

      11               Q    When did you earn your doctorate?

      12               A    2003.

      13               Q    What did you do between 2003 and 2005?

      14               A    I did some private consulting work initially

      15      when I came back home to St. Louis for some people doing

      16      dissertations and then I had a job for several months with

      17      the St. Louis City Health Department.

      18               Q    And I assume you did a dissertation as part of

      19      your doctorate degree?

      20               A    Yes.

      21               Q    What did that relate to?

      22               A    Essentially like threat assessments to public

      23      officials.

      24               Q    Is that what you would say your specialty or

      25      your area of interest was during your academic career?




                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 9 of 58 PageID #: 2513
                           JEROME BAUMGARTNER 12/19/2018
                                                                              Page 9

       1               A    Area of interest was generally violence risk

       2      assessment and we had some opportunities to do work with a

       3      number of law enforcement agencies while I was in graduate

       4      school, one of them happened to be the U.S. Capital Police

       5      in Washington, D.C.     So we examined some characteristics of

       6      contacts and contactors with federal legislators.

       7               Q    Do you apply your -- what you learned as part

       8      of your academic training in your job now?

       9               A    Yes.

      10               Q    How does that relate to what you do now?

      11               A    What relates most to the current job probably

      12      is research skills, analytic skills.       Rarely do

      13      psychological topics come up or come across any work that I

      14      do.   So it's really mostly I think the behavioral science

      15      research background.

      16               Q    And your title is director of planning?

      17               A    Planning and research manager.

      18               Q    What do you do on a day-to-day basis?         What

      19      does that mean?

      20               A    Units like ours in police departments do a

      21      whole variety of things.     They could be very narrow in

      22      scope in some areas and very broad in scope in others.           Our

      23      agency planning and research comprises like three separate

      24      distinct kind of subsections.      The planning and research

      25      section itself which focuses on, I'm going to call it, like




                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376               Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 10 of 58 PageID #:
                                    2514
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 10

     1      management analysis work, executive level kind of research,

     2      data analysis, work for command staff.       We also manage the

     3      policies and procedures in the department and we will do a

     4      host of other, I don't know, like resource allocation

     5      analyses, a variety of like performance assessment

     6      research, not individual officer performance assessment,

     7      not like an annual performance review kind of thing, but

     8      like, you know, measurement of, you know, attempting to

     9      reach some sort of goal, like response times to calls for

    10      service, things like that.

    11                    The secondary is accreditation, so the

    12      department's accreditation through the Commission on

    13      Accreditation for Law Enforcement Agencies or CALEA is

    14      managed in our shop.     We have accreditation across law

    15      enforcement training academy and one for communications, so

    16      there are three separate areas.

    17                    And then the third area is we have a set of

    18      staff who do the uniform crime reporting to the state and

    19      the FBI, and so they apply the FBI and state crime

    20      reporting standards and rules to police reports that they

    21      read and that data gets coded then into a separate system

    22      which we use for eventual reporting to the state and to the

    23      federal government.

    24               Q    To summarize what you just said, your office

    25      has essentially three main duties, planning and research,




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 11 of 58 PageID #:
                                    2515
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 11

     1      which you described several aspects of, the accreditation

     2      through CALEA, including the academy and communications,

     3      and the uniform crime reporting; is that right?

     4               A    Yes.

     5               Q    Are there any other main big duties that your

     6      office undertakes?

     7               A    No.    That probably encompasses everything.

     8               Q    And you aren't the head of that office; is

     9      that right?

    10               A    Yes.

    11               Q    Is that the position that you started at when

    12      you came to the police department or did you start in a

    13      lower position?

    14               A    Started in a lower position.

    15               Q    What was the first position that you undertook

    16      when you started your employment with the police

    17      department?

    18               A    It's called police planner two, and it was

    19      essentially the number two in the unit, and I held that

    20      position until the existing or the manager at the time who

    21      hired me left for medical reasons in late 2014, and then he

    22      was on extended leave for a while where I was essentially

    23      covering in an interim basis until I think it was 2016.

    24               Q    Who do you report to?

    25               A    Currently?




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 12 of 58 PageID #:
                                    2516
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 12

     1               Q    Yeah.    Let's start with currently, who do you

     2      report to now?

     3               A    Currently we have an arrangement where our

     4      units report to a major, Major Eric Larson, in the

     5      department and that has been since the new chief was hired.

     6               Q    If I remember correctly, that was

     7      December 2017; is that right?

     8               A    His hire date?     I can't remember his hire

     9      date.   Everything seemed to become effective or things

    10      started happening more in January.       So I feel like it was

    11      more mid January.

    12               Q    Okay.    Prior to reporting to Major Larson, who

    13      did you report to in your office?

    14               A    Prior to that for a relatively brief period of

    15      time to the assistant chief of police, Colonel O'Toole.

    16               Q    You said that was for relatively brief periods

    17      of time?

    18               A    Yes.

    19               Q    How long did you report to Colonel O'Toole?

    20               A    Maybe a year.     I don't remember exactly how

    21      long.

    22               Q    I'm going to show you a document real quick.

    23      Have you seen a document that looks like this previously?

    24               A    Yes, I have seen organizational charts that

    25      look like this.




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 13 of 58 PageID #:
                                    2517
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 13

     1               Q    I'll go ahead and call this Baumgartner

     2      Exhibit 1.

     3                    (Baumgartner Deposition Exhibit No. 1 marked

     4      for identification.)

     5               Q    (By Ms. Steffan) If you could keep that in

     6      front of you for a second.      I'm just going to ask you a

     7      couple of questions about it.      You are listed on this

     8      chart; is that right?

     9               A    Yes.

    10               Q    This chart is dated from September of 2017; is

    11      that right?

    12               A    It appears to be, yes.

    13               Q    And is it accurate to say that at the time

    14      this chart was created in September of 2017 you were

    15      reporting to Colonel O'Toole, who was at that time the

    16      assistant chief; is that right?

    17               A    He was the assistant chief, but at this period

    18      of time I believe he was also the acting police

    19      commissioner.

    20               Q    Okay.   As far as your office goes, do you see

    21      anything on this chart that looks incorrect about what your

    22      chain of command was at that time?

    23               A    No.

    24               Q    At this time, you no longer report to a person

    25      in the assistant chief position, instead you report to a




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 14 of 58 PageID #:
                                    2518
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 14

     1      major; is that right?

     2                A   Yes.

     3                Q   And who does, if you know, who does Major

     4      Larson report to?

     5                A   I think in the current organizational

     6      structure, that major role is reporting directly to the

     7      chief's office, I believe.

     8                Q   Is there an assistant chief now?

     9                A   Yes.

    10                Q   Who is the assistant chief now?

    11                A   Colonel O'Toole.

    12                Q   Do you know why you -- your office now reports

    13      to Major Larson and not to assistant Chief O'Toole?

    14                A   No.

    15                Q   Did you make the decision to change the

    16      organizational structure?

    17                A   No.

    18                Q   Do you know who made that decision?

    19                A   The current chief.

    20                Q   Do you know when he made that decision?

    21                A   No.

    22                Q   Just after he took his chiefship; is that fair

    23      to say?

    24                A   Yes.

    25                Q   Have your office duties changed at all since




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 15 of 58 PageID #:
                                    2519
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 15

     1      Chief Hayden took over as the police chief?

     2               A     No.

     3               Q      How many staff are in your office?

     4               A     Currently?

     5               Q      Yeah.   Let's start with currently.

     6               A     Including myself?

     7               Q      Yes.

     8               A     Including anyone who is detached -- what's

     9      called detached there on a temporary basis?

    10               Q     When you're not detached, is it called

    11      assigned?     Is that the other term that you would use, if

    12      it's a more permanent position?

    13               A     Commissioned staff occasionally getting

    14      detached temporarily from their home assignment to another

    15      assignment.

    16               Q      Yes.

    17               A     So that's the situation I'm talking about.

    18               Q      Okay.   So does your -- Sometimes you have

    19      commissioned staff who is detached from somewhere else; is

    20      that right?

    21               A     Every so often.

    22               Q      Okay.   Is your office primarily staffed of

    23      civilian employees?

    24               A     Yes.

    25               Q      So let's exclude commissioned officers for a




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 16 of 58 PageID #:
                                    2520
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 16

     1      while or for this point.     How many civilian staff work in

     2      your office?    Really I'm just trying to get an approximate

     3      number.   So if it's not exactly precise, that's fine.

     4                A    Ten.

     5                Q    Were there also 10 civilian staff in the fall

     6      of 2017 or has your office gotten smaller or larger?

     7                A    Smaller.

     8                Q    How many staff were there in the fall of 2017?

     9                A    I don't remember exactly.

    10                Q    More than 10, but not a lot more than 10?

    11                A    Yes.   Could have been 12.

    12                Q    Thinking back, if you recall, to September and

    13      October of 2017, did you have any commissioned officers who

    14      had been detached to your office at that time?

    15                A    At that time, no.

    16                Q    And do you have any now?

    17                A    Yes.

    18                Q    How many commissioned officers do you have

    19      detached to your unit now?

    20                A    One.

    21                Q    Who is that officer?

    22                A    Lieutenant Vonda Rushing.

    23                Q    She's female?

    24                A    Yes.

    25                Q    What is her role in your unit?




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 17 of 58 PageID #:
                                    2521
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 17

     1                A   She's currently in a limited duty status due

     2      to medical reasons.     So she was sent to us to help review

     3      some policies and updates on policies essentially.

     4                Q   Does Major Larson interact with your office on

     5      a day-to-day basis?     Does he do that regularly?

     6                A   Not day-to-day.

     7                Q   Do you have a formal way of checking in with

     8      Major Larson about what your office should be doing, like a

     9      weekly meeting or a weekly e-mail or something like that or

    10      is it more an ad hoc checking?

    11                A   More ad hoc.

    12                Q   Does your office produce regular reports to

    13      the command staff of the police department?

    14                    MS. DUNCAN:    I'll object as vague as to

    15      reports.

    16                Q   (By Ms. Steffan) Do you understand what I'm

    17      asking?

    18                A   No.

    19                Q   Okay.   Do you -- Is there some mechanism for

    20      reporting on the activities of your office that you give to

    21      the commissioned command staff of the police department on

    22      a regular basis?    For example, I think the police

    23      department itself produces an annual report that they make

    24      publically available.     Does your office have something like

    25      that where you regularly give updates about what your




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 18 of 58 PageID #:
                                    2522
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 18

     1      office is doing to command staff?

     2                A    No.

     3                Q    How do you find out what your, for lack of a

     4      better word, your commander would like your office to be

     5      doing?    How do they convey information to you?

     6                A    Our office has moved a number of times in the

     7      last couple of years in terms of who we're reporting to.

     8      All of the years that I had been in the unit we had

     9      reported directly to the chief, Chief Dodson, then moved

    10      our office to reporting to the assistant chief.        So as a

    11      result, we get a lot of requests for projects, what have

    12      you, coming directly from the chief's office.        Sometimes,

    13      though, requests may come through another commander.          Even

    14      in the current arrangement, things don't always come

    15      directly through Major Larson.      If you were to look at a

    16      current organizational chart, we don't actually even report

    17      to Larson on that chart.     It's an arrangement that has just

    18      been placed.    He's over a different organizational function

    19      now.   We're technically under a different major, but we

    20      report to -- or I shouldn't say report.       We work with

    21      Larson.   I don't know that we are quite reporting.        We work

    22      with Larson because I think the chief kind of wanted to

    23      leverage some of his skill sets and background to look at

    24      policies and kind of review things as they came in that end

    25      up touching us frequently.      So requests can come from a




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 19 of 58 PageID #:
                                    2523
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 19

     1      number of different sources directly.

     2               Q    And do they -- If, let's say, the chief's

     3      office has a request for you, does somebody just walk down

     4      there and tell you so or does --

     5               A    It could be that way.      It could be via phone

     6      call, e-mail, conversation, a host of different ways.

     7               Q    And where is your unit located?       I think you

     8      said so before, but are you in police headquarters?

     9               A    Yes.

    10               Q    When earlier you testified that your office

    11      had these sort of three main responsibilities, one of which

    12      was planning and research; is that correct?

    13               A    Yes.

    14               Q    When you testified about resource allocation,

    15      is that more determining how resources should be allocated

    16      or sort of inventorying how they are allocated?        In other

    17      words, are you making a decision?       Is your office making a

    18      decision about how to allocate resources or are you just

    19      gathering data about how resources have been allocated?

    20      Does that make sense?

    21               A    Yes.   That work, which only happens

    22      sporadically, really is focused on workload assessment and

    23      kind of the amount of resources necessary to handle a

    24      particular amount of work given the particular functions of

    25      a given unit or what have you.      So it is not about tactical




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 20 of 58 PageID #:
                                    2524
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 20

     1      event level, incident level allocation.

     2               Q    Do you -- Does your office make

     3      recommendations about how workloads should be allocated?

     4               A    Regular recommendations?       No, not regular

     5      recommendations.

     6               Q    You might do so in sort of an individual

     7      situation, is that what you're saying?       You might do it

     8      infrequently but not regularly?

     9               A    Infrequently there will be -- either a project

    10      requested or a need to or a request to examine the workload

    11      needs of a particular unit.      Communications, for example,

    12      comes up frequently.     Staffing at the call-taker agent

    13      position given the number of calls that come in and times

    14      spent on calls and the variety of factors like that.

    15      Periodically there is no given or specific intervals for

    16      it, but we periodically looked at the allocation of

    17      officers to the districts based upon the set number of

    18      officers available to allocate based upon workloads.          Those

    19      sorts of projects and endeavors.

    20               Q    Another one of the categories that you listed

    21      as part of planning and research was the management of the

    22      policies and procedures of the police department; is that

    23      correct?

    24               A    Yes.

    25               Q    Is that an area in which your office makes




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 21 of 58 PageID #:
                                    2525
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 21

     1      recommendations?

     2                A   Sometimes.

     3                Q   So sometimes your office might make a

     4      recommendation about what a policy or procedure should

     5      include; is that correct?

     6                A   Yes.

     7                Q   Among the policies and procedures that your

     8      office manages are the special orders; is that right?

     9                A   Yes.

    10                Q   And when we say that you manage the special

    11      orders, what does that mean?

    12                A   That means when changes are formally

    13      incorporated into special orders or when a new special

    14      order is developed, created, that work and the process of

    15      doing all of that can funnel and functions through our

    16      office.

    17                Q   So your office participates in the drafting of

    18      special orders or the amending of special orders?

    19                A   Yes.

    20                Q   How do you -- How does your office decide what

    21      a special order should include?

    22                A   That will depend on the topic, the issue that

    23      any particular order, policy, is covering.        Much of the

    24      work on special orders involves existing orders and

    25      revisions to those orders, and much of the content is




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 22 of 58 PageID #:
                                    2526
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 22

     1      really driven by subject matter, experts within a

     2      department.    Occasionally there will be a need or request

     3      to kind of examine either model policies, sample policies

     4      from other departments, but by and large a lot of the

     5      content is really derived from subject matter experts who

     6      can tell us what needs to be in the policies and we

     7      essentially manage the writing and kind of construction of

     8      that and disseminate through the review process.

     9               Q     Where are special orders maintained?       Are they

    10      electronic, are they on a computer terminal or are they

    11      hard copies?

    12               A     They are electronically maintained.       They are

    13      located for everyone to access in two specific places, one

    14      is on the department's intranet and the other is through

    15      the department's Policy Acknowledgment System with the

    16      acronym PAS.

    17               Q     You anticipated my next question, which is

    18      what is the Policy Acknowledgment System?        Is that a kind

    19      of software?

    20               A     Yes, Policy Acknowledgment System is a piece

    21      of software developed by Regis that allows the department

    22      and other departments in the region to distribute

    23      documents, whatever they may be, and get receipt of --

    24      acknowledgment of receipt from the recipients.

    25               Q     So if a decision is made for a document to be




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 23 of 58 PageID #:
                                    2527
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 23

     1      disseminated through the PAS system and, say, I'm the

     2      intended recipient of the document, how do I access that?

     3      What do I see on my interface?

     4               A     Through the PAS system?     You'll get a --

     5      You'll get an e-mail indicating that something has been

     6      changed, added, whatever, in PAS that's available for you

     7      to review and acknowledge in PAS.       You would either then be

     8      able to click within the e-mail or use your PAS, you know,

     9      web connection.    It's a web-based platform to go into PAS.

    10      Sign in.     First page will show unsigned policies or

    11      whatever it may be that was distributed in that fashion.

    12      You review it and then you need to sign for that document.

    13               Q     Do you sign electronically?

    14               A     Yes.

    15               Q     You just type in your name and press okay, is

    16      that what happens?

    17               A     Yes.   Yes.   I think it may be a name and

    18      password, but I'm not a hundred percent sure about the

    19      password.

    20               Q     Does the PAS system ensure that the recipient

    21      reviewed the document that was disseminated?

    22               A     Does it ensure?

    23               Q     For example, you have seen probably like if

    24      you're downloading a new app and you have to accept terms,

    25      it makes you scroll down to the end of the terms before you




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 24 of 58 PageID #:
                                    2528
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 24

     1      can click okay.    Is there something similar to that in the

     2      PAS system?

     3               A    There is a function that requires -- that can

     4      require a test be completed that is only applied to certain

     5      documents within the system; however, the rest you -- your

     6      signed receipt is all that we would get.

     7               Q    And once the document has been opened, you can

     8      sign; is that right?

     9               A    You technically could sign without opening a

    10      document.

    11               Q    Okay.   Do you decide to send documents through

    12      the PAS system or is that someone else who decides that?

    13               A    I would say that that's probably more

    14      accurately described as a command level decision about what

    15      goes through the PAS system.      So all special orders go

    16      through the PAS system when they are initially issued or

    17      revised and any other directives are always funneled

    18      through the PAS system.     But anything else that is sent

    19      through the PAS system is really a command decision.

    20               Q    Is there a way through the PAS system to send

    21      documents to a portion of the department or is it all

    22      department, no department?

    23               A    There is a way to send documents to subgroups.

    24               Q    Is that done regularly?

    25               A    Yes.




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 25 of 58 PageID #:
                                    2529
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 25

     1               Q    Are the subgroups, do those correspond to

     2      units of the force?     For example, are the districts

     3      subgroups?

     4               A    The groupings in the system are based upon

     5      departments, Microsoft active directory system that IT

     6      maintains.   There are a couple of ad hoc groups that have

     7      been created for various specialized reasons.        I would say,

     8      though, that the biggest distinction among groups involves

     9      a set of monthly policies that are disseminated to like

    10      commission only as opposed to commission and civilian.

    11               Q    If I understand correctly, the things that are

    12      distributed monthly to commissioned personnel are the

    13      sexual harassment policy, CIT, the use of force policy

    14      statement, is there anything else?

    15               A    Pursuit policy.

    16               Q    And pursuit.    Are those -- Those are

    17      distributed monthly; is that right?

    18               A    Yes.   There is a monthly summary document that

    19      is distributed to them, not the entire order, but a summary

    20      document of, I guess, key topics.

    21               Q    For each of those four things there is a

    22      separate summary, is that what you're saying?

    23               A    Yes.

    24               Q    Are they distributed all in one e-mail, you

    25      know?




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 26 of 58 PageID #:
                                    2530
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 26

     1                A   No.

     2                Q   It's four different e-mails?

     3                A   (Witness nods head affirmatively.)

     4                Q   Four different disseminations?

     5                A   Yes.

     6                Q   And that is all the things that are

     7      distributed monthly; is that right?

     8                A   With regard to special orders?

     9                Q   Special orders or directives from command

    10      staff to commissioned officers.

    11                A   Yes, those are the only things distributed

    12      through PAS on a regular monthly basis.

    13                Q   Do those distributions come with a test?

    14                A   Yes.

    15                Q   All four of them do?

    16                A   Yes.

    17                Q   What is the test like?

    18                    MS. DUNCAN:    Object as to vague.     You can

    19      answer.

    20                A   The -- It is a set of either multiple choice

    21      questions or dichotomous yes-no set of questions that are

    22      presented.    A person has to get all the questions correct

    23      in order to be able to sign for that document then.

    24                Q   (By Ms. Steffan) How many questions are there?

    25                A   That varies by policy for those specific ones.




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 27 of 58 PageID #:
                                    2531
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 27

     1      I can't remember offhand how many specifically each of them

     2      requires.    I believe it might be three a piece.

     3               Q    Is it fair to say it's somewhere around three?

     4               A    Yes.

     5               Q    What happens if a person to whom a document

     6      has been disseminated doesn't sign, doesn't do the test or

     7      doesn't sign?

     8               A    Commanders are able to run an exception report

     9      for either individuals or for their entire unit to see what

    10      documents have been disseminated through PAS have not been

    11      signed for by particular individuals.

    12               Q    Have you run an exception report like that?

    13               A    Yes.

    14               Q    Do you do that regularly or did you do so at

    15      the request of someone or do you just do it every month or

    16      something?

    17               A    At the request of people.      I will run them

    18      occasionally for my own staff.

    19               Q    Is there -- When a document is disseminated

    20      through the PAS system, is there a deadline by which the

    21      person needs to acknowledge receipt?

    22               A    There is no stated deadline in the e-mail or

    23      anywhere else specifically.

    24               Q    Based on your experience in the unit, do

    25      people generally read the documents in a reasonable time




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 28 of 58 PageID #:
                                    2532
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 28

     1      and sign for them?

     2                     MS. DUNCAN:     I'm going to object as

     3      speculation.    Subject to that, you can answer.

     4                A    I really couldn't say on average how quickly

     5      people generally review and acknowledge documents in PAS.

     6                Q    (By Ms. Steffan) Based on your experience, do

     7      you know if anyone has ever been disciplined for not doing

     8      so?

     9                A    I am not sure.

    10                Q    You can't think of an instance right now?

    11                A    No.

    12                Q    Do you know the court in this case entered a

    13      preliminary injunction?

    14                A    Yes.

    15                Q    Have you read it?

    16                A    Yes.

    17                Q    Has it been disseminated through the PAS

    18      system?

    19                A    No.

    20                Q    Has anyone requested that your office

    21      disseminate it through the PAS system?

    22                A    No.

    23                Q    Have any special orders been amended as a

    24      result of the preliminary injunction?

    25                A    In this case?




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 29 of 58 PageID #:
                                    2533
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 29

     1               Q      In this case.

     2               A      No.

     3               Q      Has anyone recommended that that happen, to

     4      your knowledge?

     5               A      Not to my knowledge.

     6               Q      And no new special orders have gone out as a

     7      result of the preliminary injunction; is that right?

     8               A      Correct.

     9               Q      Based on your knowledge of the protests in

    10      September and October of 2017, do you know whether any

    11      special order has been amended or created as a result of

    12      the protests?

    13               A      No.

    14               Q      No, you don't know or, no, it hasn't?

    15               A      No, they have not been.

    16               Q      Are special orders available to the public?

    17               A      Yes.

    18               Q      How would a member of the public view special

    19      order?

    20               A      Currently via a request to the department or

    21      to the city.

    22               Q      I'm going to show you a document now.

    23                      (Baumgartner Deposition Exhibit No. 2 marked

    24      for identification.)

    25               Q      (By Ms. Steffan) I'll label this Baumgartner




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 30 of 58 PageID #:
                                    2534
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 30

     1      2, Exhibit 2.     So you have had a chance to page through

     2      those sort of sheets of paper that I have handed you;

     3      right?

     4               A     Yes.

     5               Q     Do you recognize all of the pages of the

     6      document?

     7               A     Yes.

     8               Q     What is it?

     9               A     It is a declaration about the existence of

    10      these particular orders as of a given date and that they

    11      were distributed -- those orders were distributed by the

    12      PAS system.

    13               Q     And you have seen this declaration before;

    14      correct?

    15               A     Yes.

    16               Q     And you signed it; right?

    17               A     Yes.

    18               Q     Do you see anything that is inaccurate or

    19      wrong in the declaration?

    20               A     Yes, it all seems to be correct.

    21               Q     And just for clarity, where this declaration

    22      says Policy Acknowledgment System, that is the PAS system

    23      we have been talking about; right?

    24               A     Yes.

    25               Q     If you could take a look at paragraph five,




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 31 of 58 PageID #:
                                    2535
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 31

     1      Subpart B, which is on the first page.       This says use of

     2      force policy statement.     Do you see that term in quotes

     3      there?

     4               A    Yes.

     5               Q    Is that the summary that you mentioned

     6      earlier?

     7               A    Yes.

     8               Q    Who writes the use of force policy statement?

     9                    MS. DUNCAN:    I'm going to object as vague.       Do

    10      you mean the portion that is sent out to the monthly?

    11               Q    (By Ms. Steffan) This says that a use of force

    12      policy statement is sent monthly, and that's true; correct?

    13               A    Yes.

    14               Q    Who wrote the use of force policy statement?

    15               A    Offhand I don't recall.

    16               Q    Was -- Have there been any changes to the use

    17      of force policy statement since you wrote this declaration?

    18               A    No.

    19               Q    The content is the same every month?

    20               A    Yes.

    21               Q    Was the statement something written while you

    22      were at your office or did it exist before you arrived?

    23                    MS. DUNCAN:    I'm going to object as vague.

    24      What do you mean?    When he was in his position as director?

    25               Q    (By Ms. Steffan) Just since you have been




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 32 of 58 PageID #:
                                    2536
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 32

     1      employed by the police department and would have knowledge

     2      of these summaries or policy statements, did they exist

     3      before you got there or did you -- did your office write

     4      them while you were there?      I'm trying to figure out where

     5      it came from, this policy statement.

     6               A    I don't know when the monthly policy statement

     7      was developed.    That was before being in my current

     8      position and well before the dates of the events of this

     9      case.

    10               Q    How long is the policy statement or summary?

    11                    MS. DUNCAN:    I'm going to object as vague.

    12      Subject to that, you can answer.

    13               A    Offhand I don't recall.

    14               Q    (By Ms. Steffan) Is that one page or more than

    15      one page?

    16               A    More than a page.

    17               Q    How -- Do you recall how big Special Order

    18      1-01 is?

    19                    MS. DUNCAN:    Objection as to vague.      Subject

    20      to that, you can answer.

    21               A    1-01 is made up of -- currently made up of 13

    22      sections, separate sections.      I can't remember the total

    23      page count.

    24               Q    (By Ms. Steffan) Is it fair to say that the

    25      use of force policy statement is considerably shorter than




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 33 of 58 PageID #:
                                    2537
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 33

     1      Special Order 1-01?

     2               A    Yes.

     3               Q    The other three special orders, I think they

     4      are all special orders that are disseminated monthly to

     5      commissioned personnel, they, I think you testified

     6      earlier, also all have summaries; correct?

     7               A    Yes.

     8               Q    Do you know, not to belabor the point, do you

     9      know who wrote those summaries or when they were written?

    10               A    I do not specifically, no.

    11               Q    Okay.   If you take a look at paragraph six in

    12      your declaration, which again is Exhibit 2.        This statement

    13      remains accurate; is that right?

    14               A    Yes.

    15               Q    Has that temporary directive that is

    16      referenced in this statement been disseminated through the

    17      PAS system ever since January 7th, 2015?

    18               A    No.

    19               Q    Was there a test attached to it when it was

    20      disseminated?

    21               A    No.

    22               Q    If you take a look at paragraph eight.        If I

    23      read this correctly, this is saying the temporary directive

    24      became a section of Special Order 1-01; is that correct?

    25               A    Content of that temporary directive became




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 34 of 58 PageID #:
                                    2538
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 34

     1      part of Section 13 of Special Order 1-01.

     2               Q    Okay.   Has Section 13 of Special Order 1-01

     3      been disseminated ever?

     4               A    Yes.

     5               Q    I see that there are references to

     6      disseminations in paragraph 10 here in October of 2016 and

     7      August of 2017.     Other than those two times, has Section 13

     8      been disseminated?

     9               A    Yes.

    10               Q    When has it been disseminated?

    11               A    When it was originally created July of 2015 as

    12      in paragraph eight.

    13               Q    Okay.   Other than those three times, has it

    14      been disseminated?

    15               A    No.

    16               Q    If you look at paragraph 11, it references

    17      Special Order 1-06 titled recording of police activity?

    18               A    Yes.

    19               Q    Was that disseminated through the PAS system?

    20               A    Yes.

    21               Q    Is that when it was created in November of

    22      2013?

    23               A    Yes.

    24               Q    Has it been disseminated through the PAS

    25      system since then?




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 35 of 58 PageID #:
                                    2539
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 35

     1               A    I don't know offhand if it had been.        It would

     2      depend on whether it had been revised since then, which I

     3      don't think it has been.

     4               Q    If it has not been revised, it would not have

     5      been disseminated; is that correct?

     6               A    Not necessarily.

     7               Q    There is other information you would need to

     8      know in order to decide if it had been disseminated, is

     9      that what you're saying?

    10               A    It's -- Yes.    It could be possible that a

    11      portion of an order might be sent out as a reminder to

    12      somebody to staff, but the order itself as a whole has not

    13      been redisseminated.

    14               Q    Do you know if anything was disseminated

    15      through the PAS system as a result of the Stockley verdict

    16      protests?

    17               A    I am not aware of anything being disseminated.

    18               Q    We have talked a little bit the four things

    19      that are monthly to commissioned personnel.        Who decided

    20      that those things would be disseminated every month?

    21               A    I don't know.

    22               Q    Do you know when that started, that monthly

    23      dissemination system?

    24               A    I don't.    I can only say that it would have

    25      been sometime after 2006.




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 36 of 58 PageID #:
                                    2540
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 36

     1               Q    Is that when the software became available?

     2               A    Started using PAS in 2006.

     3               Q    Have you or your staff ever recommended that

     4      other things be disseminated monthly?         Directives?

     5      Anything?

     6               A    There have been some suggestions of other

     7      documents being disseminated via PAS as a way to document

     8      their distribution and receipt by staff.

     9               Q    Are any of the documents that have been

    10      suggested to be disseminated on a monthly basis related to

    11      protests or the First Amendment?

    12               A    Yes.   Yes.

    13               Q    What documents?

    14               A    A reminder message, reminder notice was

    15      disseminated regarding interactions with journalists.          I

    16      can't remember exactly when that occurred.        I want to say

    17      it was sometime in 2017, earlier in 2017, and it was -- I

    18      think it stemmed from an agreement between the city and an

    19      individual or set of individuals.       But it was not one of

    20      these orders that are part of this declaration.        It was not

    21      a segment of one of those orders.

    22               Q    Was it something that was -- became like a

    23      permanent guideline or just a reminder message like "hey"?

    24               A    It was a reminder of a statement made in

    25      another order.




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 37 of 58 PageID #:
                                    2541
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 37

     1               Q    In a police department order or court order?

     2               A    Yes.

     3               Q    Police department order?

     4               A    Yes.

     5               Q    Other than -- Well, let me back up.        That was

     6      disseminated one time; correct, but not regularly, not

     7      monthly or something like that?

     8               A    I think just once.

     9               Q    Other than that reminder notice, have other

    10      documents been suggested to be disseminated relate to

    11      protests or to the First Amendment?

    12               A    Not that I recall.

    13               Q    If I understand your declaration correctly,

    14      the temporary directive of the court itself was

    15      disseminated through the PAS system; right?        The court

    16      order that was disseminated; is that right?

    17               A    I'm sorry?

    18               Q    Looking at paragraph six, which incorporates I

    19      guess Exhibit B, this what is reflected here in Exhibit B,

    20      this is what a person to whom that was disseminated would

    21      see on their screen, it would look just like this?

    22               A    Yes, this is -- this is the directive that was

    23      disseminated.

    24               Q    Got it.

    25               A    Following the restraining order.




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 38 of 58 PageID #:
                                    2542
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 38

     1                Q   Okay.    Forgive me if I have asked you this

     2      already, but who decided that this would be disseminated?

     3                A   Chief of police as indicated on the top left

     4      corner of that directive would have authorized and chosen

     5      to disseminate through the agreement through the PAS

     6      system.

     7                Q   Was that decision based on the recommendation

     8      of anyone else or did it originate with the chief?

     9                A   I don't remember anything specific to

    10      recommendations regarding it being disseminated in any

    11      particular way, but all directives are disseminated in this

    12      fashion.

    13                Q   What's the difference between a directive and

    14      a special order?

    15                A   Directive really means a temporary directive,

    16      something that needs to be put in to place quickly and not

    17      necessarily go through the review process and more lengthy

    18      process that an order would often take to develop and

    19      write.    Usually the assumption is that at some point the

    20      content of that directive will be incorporated into a

    21      special order down the road.

    22                Q   Is there something more permanent than a

    23      special order?

    24                A   No.

    25                Q   And that's what happened with this directive,




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 39 of 58 PageID #:
                                    2543
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 39

     1      it was incorporated into the text of a special order?

     2               A    Yes.

     3               Q    Did your office audit the PAS system to ensure

     4      that it's working correctly?

     5               A    Explain what you mean by working correctly.

     6               Q    Do you -- I mean, are there glitches in the

     7      software ever?

     8               A    In terms of its recording of receipt and

     9      acknowledgment, no.

    10               Q    And do you -- You said the PAS system was

    11      created by Regis; right?

    12               A    Yes.

    13               Q    And it's used by multiple police departments?

    14               A    Yes.

    15               Q    And a police department has to show that their

    16      officers are aware of certain policies for the purpose of

    17      accreditation; is that right?

    18               A    That is one reason departments may be using

    19      it.

    20               Q    So you use the PAS system to demonstrate that

    21      officers know about things when you are seeking

    22      reaccreditation through CALEA; correct?

    23               A    That is one of the ways, yes.

    24               Q    Do you -- So putting aside like a software

    25      audit, do you run an exception report or something to show




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 40 of 58 PageID #:
                                    2544
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 40

     1      that officers actually did acknowledge a policy when you

     2      are seeking reaccreditation?

     3               A      I think those reports can be run for the

     4      purpose of accreditation, but they aren't necessarily run

     5      on any regular interval for that sake.

     6               Q      Okay.   If I could ask you to look at the page

     7      that has Defendant's Exhibit C written on the bottom

     8      right-hand corner.

     9               A      Uh-huh (yes).   Yes.

    10               Q      This is the first page of Section 13 of

    11      Special Order 1-01; is that right?

    12               A      Yes.

    13               Q      Did you participate in the drafting of this

    14      special order?

    15               A      Yes.

    16               Q      To the best of your knowledge, is it still

    17      enforced now?

    18               A      To the best of my knowledge it is.

    19               Q      Okay.   Do you see anything in this special

    20      order that you think is problematic or inappropriate?

    21               A      No.

    22               Q      Has anyone to whom you report or your office

    23      works with told you that they think that there is anything

    24      in this special order that is either problematic or

    25      inappropriate?




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 41 of 58 PageID #:
                                    2545
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 41

     1                A    No.

     2                Q    What about -- I would ask you to turn to

     3      Defendant's Exhibit D, which is the beginning of Special

     4      Order 1-06.    Did you participate in the drafting of this

     5      policy?

     6                A    No.

     7                Q    Do you know what it says?     I mean, are you

     8      generally familiar with what it says?

     9                A    Generally.

    10                Q    Do you think there is anything inappropriate

    11      or problematic about it?

    12                A    Not that I'm aware of.

    13                Q    Based on your familiarity with the content of

    14      the department's special orders, did you see or hear of

    15      anything that happened during the police response to the

    16      Stockley protests that you thought did not comply with the

    17      special orders?

    18                     MS. DUNCAN:    I'm going to object as

    19      speculation.    Lack of foundation.     Subject to that, you can

    20      answer.

    21                A    No.

    22                     MS. STEFFAN:   I think that's all I have.       If

    23      you don't have any questions, I would ask for a second just

    24      to check through my notes.      But if you do have questions,

    25      go ahead.




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 42 of 58 PageID #:
                                    2546
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 42

     1                     MS. DUNCAN:   Could we take a quick break, just

     2      like five minutes?

     3                   (Whereupon, a short break was taken.)

     4                                EXAMINATION

     5      QUESTIONS BY MS. DUNCAN:

     6               Q     You were asked by counsel whether the

     7      preliminary injunction order was disseminated through PAS

     8      and I believe you answered no to that; is that correct?

     9               A     The preliminary injunction for the Ahmad case?

    10               Q     Yes.

    11               A     Yes.

    12               Q     Was it distributed -- Was the preliminary

    13      injunction in Ahmad distributed?

    14               A     Yes.

    15                     MS. DUNCAN:   That's the only follow-up.

    16                                EXAMINATION

    17      QUESTIONS BY MS. STEFFAN:

    18               Q     How was it distributed?

    19               A     By the acting chief of police through e-mail

    20      department-wide.

    21               Q     As an attachment?

    22               A     The injunction was attached, yes.

    23               Q     Did you receive that e-mail?

    24               A     Yes.

    25               Q     Was there text in the e-mail or was there just




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 43 of 58 PageID #:
                                    2547
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 43

     1      an --

     2               A     There was text in the e-mail.

     3               Q     Do you recall what it said?

     4               A     Not clearly enough to be able to state it

     5      here.

     6               Q     Do you know how long the text of the e-mail

     7      was?

     8                     MS. DUNCAN:    Object as to vague.     Subject to

     9      that, you can answer.

    10               A     A few sentences.

    11               Q     (By Ms. Steffan) Do you recall when that was

    12      disseminated through e-mail?

    13               A     I don't.

    14               Q     Did you read it at that time?

    15               A     Yes.

    16               Q     Did you do anything differently in your work

    17      as a result of having read that preliminary injunction?

    18               A     No.

    19               Q     Do you think the injunction was applicable to

    20      your office's work?

    21                     MS. DUNCAN:    I'm going to object as to vague.

    22      Subject to that, you can answer.

    23               A     Applicable in a sense that the subject area

    24      content may come back to us for some type of policy work

    25      eventually.




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 44 of 58 PageID #:
                                    2548
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 44

     1               Q     (By Ms. Steffan) Did you discuss the

     2      preliminary injunction with anyone after you received it

     3      from the chief via e-mail?

     4               A     No.

     5               Q     You didn't propose any special order

     6      amendments or other policy changes as a result of the

     7      preliminary injunction; is that correct?

     8               A     Yes.

     9               Q     To your knowledge, did anyone in your office

    10      propose any changes to policies or special orders as a

    11      result of the preliminary injunction from the Ahmad case?

    12               A     No.

    13               Q     To your knowledge, they did not?

    14               A     To my knowledge, they did not.

    15                     MS. STEFFAN:   That's all I have.

    16                     MS. DUNCAN:    I have no questions.    Sir, you

    17      can either waive your signature or read, which entails

    18      waiting until the transcript is written out and then you

    19      can look over it and make sure all of your answers are

    20      correct.     If there is any typos, you need to correct or you

    21      can waive your signature.     In this case, I would suggest

    22      that you read it.

    23                     THE WITNESS:   I will read it.

    24                     MS. STEFFAN:   A PDF, that's all I need.

    25                     MS. DUNCAN:    Etrans with the exhibits.




                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 45 of 58 PageID #:
                                    2549
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 45


     1                   (Deposition was adjourned at 2:31 p.m.)
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25                              CERTIFICATE OF REPORTER



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 46 of 58 PageID #:
                                    2550
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 46

     1                 I, Jamie Jo Kinder, CCR No. 842, CSR No.

     2      084.003306, do hereby certify that the witness whose

     3      testimony appears in the foregoing deposition was duly

     4      sworn by me; that the testimony of said witness was taken

     5      by me to the best of my ability and thereafter reduced to

     6      typewriting under my direction; that I am neither counsel

     7      for, related to, nor employed by any of the parties to the

     8      action in which this deposition was taken, and further that

     9      I am not a relative or employee of any attorney or counsel

    10      employed by the parties thereto, nor financially or

    11      otherwise interested in the outcome of the action.

    12

    13                                   __________________________

    14                                    Certified Court Reporter

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 47 of 58 PageID #:
                                    2551
                        JEROME BAUMGARTNER 12/19/2018
                                                                          Page 47


     1                          ALARIS LITIGATION SERVICES

     2    January 3, 2019

     3    Ms. Abby Duncan
          St. Louis City Counselor's Office
     4    1200 Market, City Hall, Room 314
          St. Louis, MO 63103
     5
          IN RE: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
     6           MISSOURI

     7    Dear Ms. Duncan,

     8    Please find enclosed your copies of the deposition of
          JEROME BAUMGARTNER taken on December 19, 2018 in the
     9    above-referenced case. Also enclosed is the original
          signature page and errata sheets.
    10
    11    Please have the witness read your copy of the
    12    transcript, indicate any changes and/or corrections
    13    desired on the errata sheets, and sign the signature
    14    page before a notary public.
    15
    16    Please return the errata sheets and notarized
    17    signature page within 30 days to our office at 711 N
    18    11th Street, St. Louis, MO 63101 for filing.
    19
    20    Sincerely,
    21
    22
    23    Jamie Jo Kinder, CCR, CSR
    24
    25    63623



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 48 of 58 PageID #:
                                    2552
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 48


     1                         ERRATA SHEET
          Witness Name: JEROME BAUMGARTNER
     2    Case Name: MALEEHA AHMAD, et al. v. CITY OF ST. LOUIS,
                     MISSOURI
     3    Date Taken: DECEMBER 19, 2018
     4
     5    Page #_____       Line #_____
     6    Should read:      ____________________________________
     7    Reason for change:        ______________________________
     8
     9    Page #_____       Line #_____
    10    Should read:      ____________________________________
    11    Reason for change:        ______________________________
    12
    13    Page #_____       Line #_____
    14    Should read:      ____________________________________
    15    Reason for change:        ______________________________
    16
    17    Page #_____       Line #_____
    18    Should read:      ____________________________________
    19    Reason for change:        ______________________________
    20
    21    Page #_____       Line #_____
    22    Should read:      ____________________________________
    23    Reason for change:        ______________________________
    24
    25    Witness Signature:        ______________________________



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 49 of 58 PageID #:
                                    2553
                        JEROME BAUMGARTNER 12/19/2018
                                                                         Page 49


     1     STATE OF _______________)
     2
     3     COUNTY OF ______________)
     4
     5     I, JEROME BAUMGARTNER, do hereby certify:
     6              That I have read the foregoing deposition;
     7              That I have made such changes in form
     8     and/or substance to the within deposition as might
     9     be necessary to render the same true and correct;
    10              That having made such changes thereon, I
    11     hereby subscribe my name to the deposition.
    12              I declare under penalty of perjury that the
    13     foregoing is true and correct.
    14              Executed this _____ day of _______________,
    15     20___, at ___________________________.
    16
    17
    18
    19                                   __________________________
    20                                   JEROME BAUMGARTNER
    21
    22                                   __________________________
    23                                   NOTARY PUBLIC
    24     My Commission Expires:
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 50 of 58 PageID #:
                                    2554
                        JEROME BAUMGARTNER 12/19/2018

            A            10:13            answered 42:8         42:21           biggest 25:8
   Abby 4:9 47:3       agency 9:23        answering 6:6       attempting 10:8   bit 35:18
   ability 6:20        agent 20:12        answers 44:19       attorney 7:9      bottom 40:7
     46:5              ago 7:1            anticipated           46:9            break 6:14,14,16
   able 23:8 26:23     AGREED 5:2           22:17             attorneys 5:17      42:1,3
     27:8 43:4         agreement          app 23:24           audit 39:3,25     brief 12:14,16
   above-refere ...      36:18 38:5       appears 13:12       August 34:7       broad 9:22
     47:9              ahead 13:1           46:3              authorized 38:4
                         41:25            applicable          available 17:24           C
   academic 8:25
     9:8               Ahmad 1:6 3:4        43:19,23            20:18 23:6      C 4:1 40:7
   academy 10:15         3:19 5:18 42:9   applied 24:4          29:16 36:1      CALEA 10:13
     11:2                42:13 44:11      apply 9:7 10:19     average 28:4       11:2 39:22
   accept 23:24          47:5 48:2        approximate         aware 35:17       call 9:25 13:1
   access 22:13        air 6:15             16:2                39:16 41:12      19:6
     23:2              al 1:6 3:4,19      area 8:25 9:1                         call-taker 20:12
                         47:5 48:2          10:17 20:25                B        called 11:18 15:9
   accreditation
     10:11,12,13,14    ALARIS 4:14          43:23             B 31:1 37:19,19    15:10
     11:1 39:17 40:4     47:1             areas 9:22          B-A-U-M-G-A- ... calls 10:9 20:13
   accurate 13:13      alcohol 6:20         10:16               5:21             20:14
     33:13             allocate 19:18     arothert@aclu ...   back 8:15 16:12 Capital 9:4
   accurately            20:18              4:5                 37:5 43:24      career 8:25
     24:14             allocated 19:15    arrangement         background        case 5:23,24
   acknowledge           19:16,19 20:3      12:3 18:14,17       7:20 9:15        7:18 28:12,25
     23:7 27:21        allocation 10:4    arrived 31:22         18:23            29:1 32:9
     28:5 40:1           19:14 20:1,16    aside 39:24         based 20:17,18     42:9 44:11,21
   acknowledg ...      allows 22:21       asked 6:9 38:1        25:4 27:24       47:9 48:2
     22:15,18,20       amended              42:6                28:6 29:9       categories
     22:24 30:22         28:23 29:11      asking 17:17          38:7 41:13       20:20
     39:9              amending 21:18     aspects 11:1        basis 9:18 11:23 cause 1:7 3:5,17
   acronym 22:16       Amendment          assessment 9:2        15:9 17:5,22    CCR 1:19 3:15
   acting 13:18          36:11 37:11        10:5,6 19:22        26:12 36:10      4:14 5:5 46:1
     42:19             amendments         assessments         Baumgartner        47:23
   action 46:8,11        44:6               8:22                1:15 2:8,9 3:10 certain 3:17
   active 25:5         AMERICAN 4:3       assigned 15:11        5:4,9,14,20      24:4 39:16
   activities 17:20    amount 19:23       assignment            13:1,3 29:23    CERTIFICATE
   activity 34:17        19:24              15:14,15            29:25 47:8       45:25
   ad 17:10,11 25:6    analyses 10:5      assistant 12:15       48:1 49:5,20    Certified 3:16
   added 23:6          analysis 10:1,2      13:16,17,25       beginning 41:3     46:14
   adjourned 45:1      analytic 9:12        14:8,10,13        behalf 1:15 5:11  certify 46:2
   affect 6:20         and/or 47:12         18:10             behavioral 9:14    49:5
   affirmatively         49:8             assume 6:10         belabor 33:8      chain 13:22
     26:3              annual 10:7          8:18              believe 13:18     chance 30:1
   afternoon 3:12        17:23            assumption            14:7 27:2 42:8 change 14:15
     5:14              answer 6:7           38:19             best 40:16,18      48:7,11,15,19
   age 5:10              26:19 28:3       attached 33:19        46:5             48:23
   agencies 9:3          32:12,20           42:22             better 18:4       changed 14:25
                         41:20 43:9,22    attachment          big 11:5 32:17     23:6


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 51 of 58 PageID #:
                                    2555
                        JEROME BAUMGARTNER 12/19/2018

   changes 21:12         18:1 24:14,19      40:8               32:21              17:23 20:22
     31:16 44:6,10       26:9             correct 8:1,2                           22:2,21 24:21
     47:12 49:7,10      commander           19:12 20:23               D           24:22,22
   characteristics       18:4,13            21:5 26:22        D 2:1 41:3          29:20 32:1
     9:5                Commanders          29:8 30:14,20     D.C 9:5             37:1,3 39:15
   chart 13:8,10,14      27:8               31:12 33:6,24     data 10:2,21      department's
     13:21 18:16,17     commenced 5:1       35:5 37:6          19:19              10:12 22:14,15
   charts 12:24         commission          39:22 42:8        date 12:8,9         41:14
   check 41:24           10:12 25:10,10     44:7,20,20         30:10 48:3       department- ...
   checking 17:7         49:24              49:9,13           dated 13:10         42:20
     17:10              commissioned      corrections         dates 32:8        departments
   chief 12:5,15         7:25 15:13,19      47:12             day 3:11,13         9:20 22:4,22
     13:16,17,25         15:25 16:13,18   correctly 12:6       49:14              25:5 39:13,18
     14:8,10,13,19       17:21 25:12        25:11 33:23       day-to-day 9:18   depend 21:22
     15:1,1 18:9,9,10    26:10 33:5         37:13 39:4,5       17:5,6             35:2
     18:22 38:3,8        35:19            correspond          days 47:17        deposed 5:22
     42:19 44:3         commissioner        25:1              deadline 27:20    deposes 5:11
   chief's 14:7          13:19            counsel 5:3,3        27:22            deposition 1:15
     18:12 19:2         communicati ...     7:8 42:6 46:6     Dear 47:7           2:8,9 3:10 5:1
   chiefship 14:22       10:15 11:2         46:9              December 1:16       5:4 6:1,24 7:6
   choice 26:20          20:11            Counselor's 4:9      3:11 12:7 47:8     13:3 29:23
   chosen 38:4          completed 24:4      47:3               48:3               45:1 46:3,8
   CIT 25:13            comply 41:16      count 32:23         decide 21:20        47:8 49:6,8,11
   city 1:9 3:7,14      comprises 9:23    COUNTY 49:3          24:11 35:8       derived 22:5
     3:20 4:9,10        computer 22:10    couple 6:4 13:7     decided 35:19     described 11:1
     5:18 8:17          connection          18:7 25:6          38:2               24:14
     29:21 36:18         23:9             court 1:1 3:1,16    decides 24:12     desired 47:13
     47:3,4,5 48:2      considerably        3:18 4:13 6:5     decision 14:15    detached 15:8
   CIVIL 4:3             32:25              28:12 37:1,14      14:18,20 19:17     15:9,10,14,19
   civilian 8:3         construction        37:15 46:14        19:18 22:25        16:14,19
     15:23 16:1,5        22:7             covering 11:23       24:14,19 38:7    determining
     25:10              consulting 8:14     21:23             declaration 7:1     19:15
   clarify 6:10         contactors 9:6    created 13:14        30:9,13,19,21    develop 38:18
   clarity 30:21        contacts 9:6        21:14 25:7         31:17 33:12      developed
   clearly 43:4         content 21:25       29:11 34:11,21     36:20 37:13        21:14 22:21
   click 23:8 24:1       22:5 31:19         39:11             declare 49:12       32:7
   coded 10:21           33:25 38:20      crime 10:18,19      Defendant 1:10    dichotomous
   Colonel 12:15,19      41:13 43:24        11:3               3:8,21 4:8 5:3     26:21
     13:15 14:11        continuously      CSR 1:19 3:15       Defendant's       difference
   come 9:13,13          8:9                4:14 5:5 46:1      40:7 41:3          38:13
     18:13,14,25        conversation        47:23             degree 8:19       different 18:18
     20:13 26:13         19:6             current 9:11 14:5   demonstrate         18:19 19:1,6
     43:24              convey 18:5         14:19 18:14,16     39:20              26:2,4
   comes 20:12          copies 22:11        32:7              department        differently
   coming 18:12          47:8             currently 11:25      7:15 8:4,7,17      43:16
   command 10:2         copy 47:11          12:1,3 15:4,5      10:3 11:12,17    direction 46:6
     13:22 17:13,21     corner 38:4         17:1 29:20         12:5 17:13,21    directive 33:15


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 52 of 58 PageID #:
                                    2556
                        JEROME BAUMGARTNER 12/19/2018

     33:23,25            42:12,13,18          duties 10:25      enforcement        exist 31:22 32:2
     37:14,22 38:4     distribution            11:5 14:25         9:3 10:13,15     existence 30:9
     38:13,15,15,20      36:8                 duty 17:1         ensure 23:20       existing 11:20
     38:25             distributions                              23:22 39:3        21:24
   directives 24:17      26:13                         E        entails 44:17      experience
     26:9 36:4         District 1:1,1 3:1,1   E 2:1 4:1,1       entered 28:12       27:24 28:6
     38:11               3:18,18              e-mail 17:9 19:6 entire 25:19        experts 22:1,5
   directly 14:6       districts 20:17          23:5,8 25:24      27:9             Expires 49:24
     18:9,12,15 19:1     25:2                   27:22 42:19     Eric 12:4          Explain 39:5
   director 9:16       Division 1:2 3:2         42:23,25 43:2 errata 47:9,13       expressly 5:7
     31:24               3:19                   43:6,12 44:3      47:16 48:1       extended 11:22
   directory 25:5      doctorate 7:21         e-mails 26:2      essentially 8:22
   disciplined           8:11,19              earlier 5:16        10:25 11:19,22             F
     28:7              document                 19:10 31:6        17:3 22:7        factors 20:14
   discuss 44:1          12:22,23               33:6 36:17      et 1:6 3:4,19      fair 6:11 14:22
   disseminate           22:25 23:2,12        earn 8:11           47:5 48:2           27:3 32:24
     22:8 28:21          23:21 24:7,10        Eastern 1:1,2 3:1 Etrans 44:25       fall 16:5,8
     38:5                25:18,20               3:2,18,19       event 20:1         familiar 41:8
   disseminated          26:23 27:5,19        educational       events 7:18        familiarity 41:13
     23:1,21 25:9        29:22 30:6             7:20              32:8             far 13:20
     27:6,10,19          36:7                 effective 12:9    eventual 10:22     fashion 23:11
     28:17 33:4,16     documents              eight 33:22       eventually            38:12
     33:20 34:3,8        6:25 22:23             34:12             43:25            FBI 10:19,19
     34:10,14,19,24      24:5,11,21,23        either 20:9       exactly 12:20      federal 9:6
     35:5,8,14,17        27:10,25 28:5          22:3 23:7         16:3,9 36:16        10:23
     35:20 36:4,7        36:7,9,13              26:20 27:9      EXAMINATION        feel 12:10
     36:10,15 37:6       37:10                  40:24 44:17       2:3 5:12 42:4    female 16:23
     37:10,15,16,20    Dodson 18:9            electronic          42:16            figure 32:4
     37:23 38:2,10     doing 8:15 17:8          22:10           examine 20:10      filing 47:18
     38:11 42:7          18:1,5 21:15         electronically      22:3             financially
     43:12               28:7                   22:12 23:13     examined 3:11         46:10
   dissemination       downloading            Eleventh 4:15       5:10 9:5         find 18:3 47:8
     35:23               23:24                employed 32:1 example 17:22          fine 6:14 16:3
   disseminations      drafting 21:17           46:7,10           20:11 23:23      first 11:15 23:10
     26:4 34:6           40:13 41:4           employee 8:3        25:2                31:1 36:11 37:11
   dissertation        driven 22:1              46:9            exception 27:8        40:10
     8:18              drugs 6:19             employees           27:12 39:25      five 30:25 42:2
   dissertations       due 17:1                 15:23           exclude 15:25      focused 19:22
     8:16              duly 46:3              employment        Executed 49:14     focuses 9:25
   distinct 9:24       Duncan 2:5 4:9           8:6 11:16       executive 10:1     follow-up 42:15
   distinction 25:8      7:8 17:14            enclosed 47:8     Exhibit 2:8,9,15   Following
   distribute            26:18 28:2             47:9              13:2,3 29:23        37:25
     22:22               31:9,23 32:11        encompasses         30:1 33:12       force 25:2,13
   distributed           32:19 41:18            11:7              37:19,19 40:7       31:2,8,11,14,17
     23:11 25:12,17      42:1,5,15 43:8       endeavors           41:3                32:25
     25:19,24 26:7       43:21 44:16            20:19           exhibits 2:7       foregoing 46:3
     26:11 30:11,11      44:25 47:3,7         enforced 40:17      44:25               49:6,13


                                    ALARIS LITIGATION SERVICES
  www.alaris.us                        Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 53 of 58 PageID #:
                                    2557
                        JEROME BAUMGARTNER 12/19/2018

   forenoon 3:13     groupings 25:4     30:18              19:16              40:16,18 44:9
   Forgive 38:1      groups 25:6,8    inappropriate      involves 21:24       44:13,14
   form 49:7         guess 25:20        40:20,25           25:8
   formal 17:7          37:19           41:10            issue 7:18 21:22           L
   formally 21:12    guideline 36:23 incident 20:1       issued 24:16      label   29:25
   foundation                         include 21:5,21                      lack 18:3 41:19
     41:19                    H       including 11:2             J         large 22:4
   four 25:21 26:2   Hall 3:14 4:10     15:6,8           J-E-R-O-M-E       larger 16:6
     26:4,15 35:18      47:4          incorporated         5:20            Larson 12:4,12
   frequently        handed 30:2        21:13 38:20      Jamie 1:19 3:15      14:4,13 17:4,8
     18:25 20:12     handle 19:23       39:1               4:14 5:5 46:1      18:15,17,21,22
   front 13:6        hanging 6:15     incorporates         47:23           late 11:21
   function 18:18    happen 29:3        37:18            January 12:10,11 law 9:3 10:13,14
     24:3            happened 9:4     incorrect 13:21      33:17 47:2      lawful 5:10
   functions 19:24      38:25 41:15   indicate 47:12     Jerome 1:15       learned 9:7
     21:15           happening        indicated 38:3       3:10 5:4,9,20 leave 11:22
   funnel 21:15         12:10         indicating 23:5      47:8 48:1 49:5 left 11:21 38:3
   funneled 24:17    happens 19:21    individual 10:6      49:20           legal 7:21
   further 46:8         23:16 27:5      20:6 36:19       Jessie 4:3 5:16 legislators 9:6
                     harassment       individuals 27:9   Jo 1:19 3:15 4:14 lengthy 38:17
           G            25:13           27:11 36:19        5:5 46:1 47:23 let's 6:5 12:1
   gathering 19:19 hard 22:11         information        job 8:16 9:8,11      15:5,25 19:2
   generally 6:1 9:1 Hayden 15:1        18:5 35:7        journalists       level 10:1 20:1,1
     27:25 28:5      head 6:8 11:8    infrequently         36:15              24:14
     41:8,9             26:3            20:8,9           July 8:8 34:11    leverage 18:23
   getting 15:13     headquarters     initially 8:14                       LIBERTIES 4:3
   give 17:20,25        19:8                                     K         Lieutenant
                                        24:16
   given 19:24,25 Health 8:17         injunction 28:13   keep 13:5            16:22
     20:13,15 30:10 hear 41:14          28:24 29:7       key 25:20         limited 17:1
   glitches 39:6     held 7:17 11:19    42:7,9,13,22     kind 9:24 10:1,7 Line 48:5,9,13
   go 6:4,16 13:1    Hello 5:15         43:17,19 44:2      18:22,24           48:17,21
     23:9 24:15      help 17:2          44:7,11            19:23 22:3,7    listed 13:7
     38:17 41:25     hey 36:23        instance 28:10       22:18              20:20
   goal 10:9         hire 12:8,8      intended 23:2      Kinder 1:19 3:15 LITIGATION
   goes 13:20        hired 11:21 12:5 interact 17:4        4:14 5:5 46:1      4:14 47:1
     24:15           hoc 17:10,11     interactions         47:23           little 35:18
   going 5:18 9:25      25:6            36:15            know 10:4,8,8     located 19:7
     12:22 13:6      home 8:15 15:14 interest 8:25         14:3,12,18,20      22:13
     28:2 29:22      host 10:4 19:6     9:1                18:21 23:8      long 6:13 12:19
     31:9,23 32:11   hours 3:12       interested 46:11     25:25 28:7,12      12:21 32:10
     41:18 43:21     hundred 23:18 interface 23:3          29:10,14 32:6      43:6
   Good 5:14                          interim 11:23        33:8,9 35:1,8 longer 13:24
   gotten 16:6                 I                           35:14,21,22     look 12:25 18:15
                                      interval 40:5
   government        identification   intervals 20:15      39:21 41:7         18:23 30:25
     10:23              13:4 29:24    intranet 22:14       43:6               33:11,22 34:16
   graduate 9:3      Illinois 3:15    introduced 5:16    knowledge            37:21 40:6
   ground 6:4        inaccurate       inventorying         29:4,5,9 32:1      44:19


                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 54 of 58 PageID #:
                                    2558
                        JEROME BAUMGARTNER 12/19/2018

   looked 6:25        10:8              22:2 23:12        18:1,4,6,10,12      30:10,11 33:3
     20:16           mechanism          35:7 44:20,24     19:3,10,17          33:4 36:20,21
   Looking 37:18      17:19            needs 20:11        20:2,25 21:3        41:14,17 44:10
   looks 12:23       medical 11:21      22:6 27:21        21:8,16,17,20     organizational
     13:21            17:2              38:16             28:20 31:22         12:24 14:5,16
   lot 16:10 18:11   medication 6:19   neither 46:6       32:3 39:3           18:16,18
     22:4            meeting 17:9      new 12:5 21:13     40:22 44:9        original 47:9
   Louis 1:9 3:7,13  member 29:18       23:24 29:6        47:3,17           originally 7:23
     3:14,20 4:4,9   mentioned 31:5    nods 26:3        office's 43:20        34:11
     4:10,15 5:18    message 36:14     North 4:15       officer 8:1 10:6    originate 38:8
     8:15,17 47:3,4   36:23            notarized 47:16    16:21             outcome 46:11
     47:5,18 48:2    Microsoft 25:5    notary 5:5 47:14 officers 15:25
   lower 11:13,14    mid 12:11          49:23             16:13,18 20:17           P
                     minutes 42:2      notes 41:24        20:18 26:10       P 4:1,1
          M          Missouri 1:1,9    notice 36:14       39:16,21 40:1     p.m 5:1 45:1
   main 10:25 11:5    3:1,7,15,17,18    37:9            officials 8:23      page 2:2 23:10
    19:11             3:20 4:3 7:23    November         okay 6:12 12:12       30:1 31:1 32:14
   maintained         47:6 48:2         34:21             13:20 15:18,22      32:15,16,23
    22:9,12          MO 3:14 4:4,10    number 9:3         17:19 23:15         40:6,10 47:9
   maintains 25:6     4:15 47:4,18      11:19 16:3 18:6   24:1,11 33:11       47:14,17 48:5
   major 12:4,4,12 model 22:3           19:1 20:13,17     34:2,13 38:1        48:9,13,17,21
    14:1,3,6,13 17:4 month 27:15                          40:6,19           pages 30:5
    17:8 18:15,19     31:19 35:20               O       old 7:12            paper 30:2
   making 19:17,17 monthly 25:9,12     o'clock 3:12,13  Olive 4:4           paragraph
   MALEEHA 1:6        25:17,18 26:7    O'Toole 12:15    once 24:7 37:8        30:25 33:11
    3:4,19 47:5       26:12 31:10,12     12:19 13:15    ones 26:25            33:22 34:6,12
    48:2              32:6 33:4          14:11,13       opened 24:7           34:16 37:18
   manage 10:2        35:19,22 36:4    object 17:14     opening 24:9        part 7:1 8:18 9:7
    21:10 22:7        36:10 37:7         26:18 28:2     opportunities         20:21 34:1
   managed 10:14 months 7:1 8:16         31:9,23 32:11    9:2                 36:20
   management        moved 18:6,9        41:18 43:8,21  opposed 25:10       participate
    10:1 20:21       multiple 26:20    Objection 32:19 order 21:14,21         40:13 41:4
   manager 7:16       39:13            occasionally       21:23 25:19       participates
    9:17 11:20                           15:13 22:2       26:23 29:11,19      21:17
   manages 21:8              N           27:18            32:17 33:1,24     particular 19:24
   marked 13:3       N 2:1 4:1 47:17   occurred 36:16     34:1,2,17 35:8      19:24 20:11
    29:23            name 5:19         October 16:13      35:11,12 36:25      21:23 27:11
   Market 3:14        23:15,17 48:1      29:10 34:6       37:1,1,3,16,25      30:10 38:11
    4:10 47:4         48:2 49:11       offhand 27:1       38:14,18,21,23    parties 46:7,10
   master 7:21       narrow 9:21         31:15 32:13      39:1 40:11,14     PAS 22:16 23:1
   matter 22:1,5     Nebraska 7:22       35:1             40:20,24 41:4       23:4,6,7,8,9
   mean 9:19 21:11 necessarily         office 4:9 10:24   42:7 44:5           23:20 24:2,12
    31:10,24 39:5     35:6 38:17         11:6,8 12:13   orders 21:8,11,13     24:15,16,18,19
    39:6 41:7         40:4               13:20 14:7,12    21:18,18,24,24      24:20 26:12
   means 21:12       necessary           14:25 15:3,22    21:25 22:9          27:10,20 28:5
    38:15             19:23 49:9         16:2,6,14 17:4   24:15 26:8,9        28:17,21 30:12
   measurement       need 6:14 20:10     17:8,12,20,24    28:23 29:6,16       30:22 33:17


                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 55 of 58 PageID #:
                                    2559
                        JEROME BAUMGARTNER 12/19/2018

     34:19,24           please 6:9 47:8      press 23:15         questions 2:4,5  recipient 23:2
     35:15 36:2,7         47:11,16           previously 5:22      2:6 5:13 13:7     23:20
     37:15 38:5         point 16:1 33:8        12:23              26:21,21,22     recipients
     39:3,10,20           38:19              primarily 15:22      26:24 41:23       22:24
     42:7               police 7:14 8:3      Prior 12:12,14       41:24 42:5,17   recognize 30:5
   password 23:18         8:7 9:4,20         private 8:14         44:16           recommenda ...
     23:19                10:20 11:12,16     probably 6:13       quick 6:4 12:22    21:4 38:7
   PDF 44:24              11:18 12:15          9:11 11:7 23:23    42:1            recommenda ...
   penalty 49:12          13:18 15:1 17:13     24:13             quickly 28:4       20:3,4,5 21:1
   pending 3:17           17:21,22 19:8      problematic          38:16             38:10
   people 8:15            20:22 32:1           40:20,24 41:11    quite 18:21      recommended
     27:17,25 28:5        34:17 37:1,3       procedure 21:4      quotes 31:2        29:3 36:3
   percent 23:18          38:3 39:13,15      procedures                           record 5:19 6:6
   performance            41:15 42:19          10:3 20:22                R        recording 34:17
     10:5,6,7           policies 10:3          21:7              R 4:1              39:8
   period 12:14           17:3,3 18:24       process 21:14       Rarely 9:12      redisseminated
     13:17                20:22 21:7           22:8 38:17,18     reaccreditation    35:13
   periodically           22:3,3,6           produce 17:12         39:22 40:2     reduced 46:5
     20:15,16             23:10 25:9         produced 3:11       reach 10:9       referenced
   periods 12:16          39:16 44:10          5:10              read 10:21         33:16
   perjury 49:12        policy 21:4,23       produces 17:23        27:25 28:15    references
   permanent              22:15,18,20        project 20:9          33:23 43:14,17   34:5,16
     15:12 36:23          25:13,13,15        projects 18:11        44:17,22,23    reflected 37:19
     38:22                26:25 30:22          20:19               47:11 48:6,10  regard 26:8
   person 13:24           31:2,8,12,14,17    propose 44:5          48:14,18,22    regarding 36:15
     26:22 27:5,21        32:2,5,6,10          44:10               49:6             38:10
     37:20                32:25 40:1         protests 29:9       real 12:22       region 22:22
   personnel              41:5 43:24           29:12 35:16       really 9:14 16:2 Regis 22:21
     25:12 33:5           44:6                 36:11 37:11         19:22 22:1,5     39:11
     35:19              portion 24:21          41:16               24:19 28:4     regular 17:12,22
   phone 19:5             31:10 35:11        psychological         38:15            20:4,4 26:12
   piece 22:20          position 7:14,17       9:13              reason 39:18       40:5
     27:2                 11:11,13,14,15     psychology            48:7,11,15,19  regularly 17:5
   place 38:16            11:20 13:25          7:21                48:23            17:25 20:8
   placed 18:18           15:12 20:13        public 5:5 8:22     reasonable         24:24 27:14
   places 22:13           31:24 32:8           29:16,18 47:14      27:25            37:6
   Plaintiff 1:15       possible 35:10         49:23             reasons 11:21    relate 8:21 9:10
   Plaintiffs 1:7 3:5   precise 16:3         publically 17:24      17:2 25:7        37:10
     3:20 4:2 5:3       preliminary          purpose 39:16       recall 16:12     related 36:10
     5:11                 28:13,24 29:7        40:4                31:15 32:13,17   46:7
   plaintiffs' 5:17       42:7,9,12          pursuit 25:15,16      37:12 43:3,11  relates 9:11
   planner 11:18          43:17 44:2,7,11    put 38:16           receipt 22:23    relative 46:9
   planning 7:16        preparation 7:5      putting 39:24         22:24 24:6     relatively 12:14
     9:16,17,23,24      prepare 6:23                               27:21 36:8       12:16
     10:25 19:12          7:3                       Q              39:8           remains 33:13
     20:21              presented            question 6:9,11     receive 42:23    remember 6:21
   platform 23:9          26:22               6:15,16 22:17      received 44:2      12:6,8,20 16:9


                                   ALARIS LITIGATION SERVICES
  www.alaris.us                       Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 56 of 58 PageID #:
                                    2560
                        JEROME BAUMGARTNER 12/19/2018

     27:1 32:22         41:15             says 5:11 30:22    shaking 6:8            38:21,23 39:1
     36:16 38:9       responsibilities      31:1,11 41:7,8   SHEET 48:1             40:11,14,19,24
   reminder 35:11       19:11             school 9:4         sheets 30:2            41:3,14,17 44:5
     36:14,14,23      rest 24:5           science 9:14         47:9,13,16           44:10
     36:24 37:9       restraining         scope 9:22,22      shop 10:14           specialized
   render 49:9          37:25             screen 37:21       short 42:3             25:7
   report 11:24       result 18:11        scroll 23:25       shorter 32:25        specialty 8:24
     12:2,4,13,19       28:24 29:7,11     second 13:6        shorthand 5:4,5      specific 20:15
     13:24,25 14:4      35:15 43:17         41:23            show 12:22             22:13 26:25
     17:23 18:16,20     44:6,11           secondary 10:11      23:10 29:22          38:9
     18:20 27:8,12    retained 2:15       section 9:25         39:15,25           specifically 27:1
     39:25 40:22      return 47:16          33:24 34:1,2,7   sign 23:10,12,13       27:23 33:10
   reported 18:9      review 10:7 17:2      40:10              24:8,9 26:23       speculation
   reporter 2:15        18:24 22:8        sections 32:22       27:6,7 28:1          28:3 41:19
     3:16 4:13 5:6      23:7,12 28:5        32:22              47:13              spell 5:19
     6:6 45:25          38:17             see 13:20 23:3     signature 5:7        spent 20:14
     46:14            reviewed 23:21        27:9 30:18         44:17,21 47:9      spoke 7:7
   reporting 10:18    revised 24:17         31:2 34:5          47:13,17 48:25     sporadically
     10:20,22 11:3      35:2,4              37:21 40:19      signed 7:1 24:6        19:22
     12:12 13:15      revisions 21:25       41:14              27:11 30:16        St 1:9 3:7,13,14
     14:6 17:20       right 11:3,9 12:7   seeking 39:21      similar 24:1           3:20 4:4,9,10
     18:7,10,21         13:8,11,16 14:1     40:2             Sincerely 47:20        4:15 5:18 8:15
   reports 10:20        15:20 21:8        seen 12:23,24      Sir 44:16              8:17 47:3,4,5
     14:12 17:12,15     24:8 25:17          23:23 30:13      situation 15:17        47:18 48:2
     40:3               26:7 28:10        segment 36:21        20:7               staff 10:2,18
   request 19:3         29:7 30:3,16      send 24:11,20      six 33:11 37:18        15:3,13,19 16:1
     20:10 22:2         30:23 33:13         24:23            skill 18:23            16:5,8 17:13,21
     27:15,17           37:15,16 39:11    sense 19:20        skills 9:12,12         18:1 26:10
     29:20              39:17 40:11         43:23            smaller 16:6,7         27:18 35:12
   requested          right-hand 40:8     sent 17:2 24:18    software 22:19         36:3,8
     20:10 28:20      risk 9:1              31:10,12 35:11     22:21 36:1         staffed 15:22
   requests 18:11     road 38:21          sentences            39:7,24            Staffing 20:12
     18:13,25         role 14:6 16:25       43:10            somebody 19:3        standards
   require 24:4       Room 3:14 4:10      separate 9:23        35:12                10:20
   requires 24:3        47:4                10:16,21 25:22   sorry 37:17          start 11:12 12:1
     27:2             rules 6:4 10:20       32:22            sort 10:9 19:11,16     15:5
   research 7:16      run 27:8,12,17      September 7:18       20:6 30:2          started 11:11,14
     9:12,15,17,23      39:25 40:3,4        13:10,14 16:12   sorts 20:19            11:16 12:10
     9:24 10:1,6,25   Rushing 16:22         29:10            sources 19:1           35:22 36:2
     19:12 20:21                          service 10:10      special 21:8,10      state 3:16 5:19
   reserved 5:7              S            SERVICES 4:14        21:13,13,18,18       10:18,19,22
   resource 10:4      S 4:1                 47:1               21:21,24 22:9        43:4 49:1
     19:14            sake 40:5           set 10:17 20:17      24:15 26:8,9       stated 27:22
   resources 19:15    sample 22:3           25:9 26:20,21      28:23 29:6,11      statement
     19:18,19,23      saying 6:8 20:7       36:19              29:16,18 32:17       25:14 31:2,8
   respond 6:10,16      25:22 33:23       sets 18:23           33:1,3,4,24          31:12,14,17,21
   response 10:9        35:9              sexual 25:13         34:1,2,17 38:14      32:5,6,10,25


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 57 of 58 PageID #:
                                    2561
                        JEROME BAUMGARTNER 12/19/2018

     33:12,16            25:19,22 31:5     26:17 27:6       topics 9:13         unsigned 23:10
     36:24               32:10             33:19              25:20             updates 17:3,25
   statements          sure 23:18 28:9  testified 19:10     total 32:22         use 10:22 15:11
     32:2                44:19             19:14 33:5       touching 18:25       23:8 25:13
   States 1:1 3:1,18   sworn 3:11 5:10  testify 6:20        training 9:8         31:1,8,11,14,16
   status 17:1           46:4           testimony 46:3        10:15              32:25 39:20
   Steffan 2:4,6       system 10:21        46:4             transcribed 5:6     Usually 38:19
     4:3 5:13,17 7:9     22:15,18,20    text 39:1 42:25     transcript 44:18
     13:5 17:16          23:1,4,20         43:2,6             47:12                     V
     26:24 28:6          24:2,5,12,15   thereon 49:10       transcripts@a ...   v 47:5 48:2
     29:25 31:11,25      24:16,18,19,20 thereto 46:10         4:17              vague 17:14
     32:14,24            25:4,5 27:20   thing 10:7          true 31:12 49:9       26:18 31:9,23
     41:22 42:17         28:18,21 30:12 things 6:21 9:21      49:13               32:11,19 43:8
     43:11 44:1,15       30:22,22          10:10 12:9       truthfully 6:21       43:21
     44:24               33:17 34:19,25    18:14,24 25:11   try 6:5             varies 26:25
   stemmed 36:18         35:15,23          25:21 26:6,11    trying 16:2 32:4    variety 9:21
   STIPULATED            37:15 38:6        35:18,20 36:4    turn 41:2             10:5 20:14
     5:2                 39:3,10,20        39:21            two 11:18,19        various 25:7
   Stockley 35:15                       think 9:14 11:23      22:13 34:7        verbally 6:7
     41:16                      T          14:5 17:22       type 23:15          verdict 35:15
   Street 4:4,15       tactical 19:25      18:22 19:7         43:24             versus 5:18
     47:18             take 6:6,13,14      23:17 28:10      typewriting 5:6     view 29:18
   structure 14:6        30:25 33:11       33:3,5 35:3        46:6              violence 9:1
     14:16               33:22 38:18       36:18 37:8       typos 44:20         Vonda 16:22
   studies 7:22          42:1              40:3,20,23                           vs 1:8 3:6
   subgroups           taken 1:15 5:4      41:10,22 43:19            U
                         6:19 42:3 46:4 Thinking 16:12      U.S 9:4                    W
     24:23 25:1,3
   subject 22:1,5        46:8 47:8      third 10:17         uh-huh 6:8          waiting 44:18
     28:3 32:12,19       48:3           thought 41:16        40:9               waive 44:17,21
     41:19 43:8,22     talk 6:5 7:5     threat 8:22         understand 6:1      walk 19:3
     43:23             talked 35:18     three 9:23 10:16     6:9,17 7:25        want 36:16
   Subpart 31:1        talking 15:17       10:25 19:11       17:16 25:11        wanted 18:22
   subscribe 49:11       30:23             27:2,3 33:3       37:13              Washington 9:5
   subsections         technically         34:13            understood 6:11     way 17:7 19:5
     9:24                18:19 24:9     time 11:20 12:15    undertakes 11:6      24:20,23 36:7
   substance 49:8      tell 19:4 22:6      12:17 13:13,15   undertook 11:15      38:11
   suggest 44:21       temporarily         13:18,22,24      uniform 10:18       ways 19:6
   suggested             15:14             16:14,15 27:25    11:3                39:23
     36:10 37:10       temporary 15:9      37:6 43:14       UNION 4:3           we're 18:7,19
   suggestions           33:15,23,25    times 10:9 18:6     unit 11:19 16:19    web 23:9
     36:6                37:14 38:15       20:13 34:7,13     16:25 18:8         web-based
   Suite 4:4           Ten 16:4         title 9:16           19:7,25 20:11       23:9
   summaries           term 15:11 31:2  titled 34:17         27:9,24            weekly 17:9,9
     32:2 33:6,9       terminal 22:10   today 6:20          United 1:1 3:1,17   witness 3:10 5:7
   summarize           terms 18:7       told 40:23          units 9:20 12:4      26:3 44:23
     10:24               23:24,25 39:8 top 38:3              25:2                46:2,4 47:11
   summary 25:18       test 24:4 26:13 topic 21:22          University 7:22      48:1,25


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-20 Filed: 03/29/19 Page: 58 of 58 PageID #:
                                    2562
                        JEROME BAUMGARTNER 12/19/2018

   word 18:4            40:11              1:8 3:6
   words 19:17        1-06 34:17 41:4     42 2:5,6
   work 8:14 9:2,13   1:22 3:12 5:1       44 7:13
    10:1,2 16:1       10 16:5,10,10
    18:20,21 19:21      34:6                      5
    19:24 21:14,24    11 34:16            5 2:4
    43:16,20,24       1130 4:4
                                                 6
   worked 8:9         11th 47:18
   working 39:4,5     12 16:11            63101 4:4,15
   workload 19:22     1200 3:14 4:10       47:18
    20:10               47:4              63103 4:10 47:4
   workloads 20:3     13 2:8 32:21        63623 47:25
    20:18               34:1,2,7 40:10    669-3420 4:5
   works 6:2          19 47:8 48:3                7
    40:23             19th 1:16 3:11
                                          711 4:15 47:17
   write 32:3 38:19
                              2           7th 33:17
   writes 31:8
   writing 22:7       2 2:9 29:23               8
   written 31:21        30:1,1 33:12
                                        800 4:16
    33:9 40:7         2:31 3:13 45:1
                                        842 1:19 3:15
    44:18             20 49:15
                                         46:1
   wrong 30:19        2003 8:12,13
   wrote 31:14,17     2005 8:8,13               9
    33:9              2006 35:25        906 4:4
   www.alaris.us        36:2
    4:16              2013 34:22
                      2014 11:21
           X          2015 33:17 34:11
   X 2:1              2016 11:23 34:6
                      2017 7:18 12:7
          Y             13:10,14 16:6,8
   Yeah 12:1 15:5       16:13 29:10
   year 12:20           34:7 36:17,17
   years 18:7,8       2018 1:16 3:12
   yes-no 26:21         47:8 48:3
                      2019 47:2
           Z
                      280-3376 4:16
          0           29 2:9
   084-00306                  3
    3:15              3 47:2
   084.003306         30 47:17
    1:19 46:2         314 3:14 4:5,10
            1           47:4
   1 2:8 13:2,3               4
   1-01 32:18,21      4:17-cv-2455- ...
     33:1,24 34:1,2

                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376        Fax: 314.644.1334
